        Case 1:14-cv-00183-NBF Document 570 Filed 05/12/20 Page 1 of 5




          In the United States Court of Federal Claims
                                         No. 14-183L
                                    (Filed: May 12, 2020)

                                            )
 IDEKER FARMS, INC., et al.,                )
                                            )
                      Plaintiffs,           )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
                                            )


      ORDER AND PRELIMINARY INSTRUCTIONS REGARDING REMOTE
                        TRIAL STRUCTURE
       At the April 14, 2020 hearing, this Court encouraged the parties to confer

regarding the upcoming remote trial. The parties conducted good faith negotiations and

reached agreement on a proposed structure. The parties submitted their stipulation

reflecting the agreed upon terms and requested the Court’s direction regarding the use of

written direct testimony. As discussed in the Court’s order (ECF No. 569), the parties’

stipulated terms are adopted in part with five changes: (1) direct testimony considered by

the Court will be limited to direct testimony made during the proceedings under oath; (2)

direct testimony of expert witnesses will be in narrative format and the direct testimony

of lay witnesses is also encouraged to be presented in narrative format where possible; (3)

for each witness under a party’s control, the party shall provide an electronic notebook

for that witness including the witness’s narrative statement, where applicable, and each

demonstrative, exhibit, or other presentation material to be presented or relied upon by
         Case 1:14-cv-00183-NBF Document 570 Filed 05/12/20 Page 2 of 5




the witness in sequential order; (4) because of the logistical challenges associated with a

remote trial, each side will be allotted 35 hours to present its evidence and conduct cross-

examination of the other party’s witnesses; (5) the remote trial will be conducted using

the National Video Teleconferencing Service with the Cisco Meeting Application.

Accordingly, the following will serve as the preliminary instructions regarding remote

trial structure:

I.     Pretrial Depositions
       1.      The parties are working in good faith to schedule expert

depositions expeditiously.

       2.      These expert depositions will be conducted remotely via videoconference.

During the remote depositions, no counsel or associated person for either party will be

physically present with the testifying witness. While the deposition is on-the-record, no

counsel or other associated person will communicate off-the-record with the testifying

witness (e.g., via text message, email, or direct message).

       3.      Given the remote nature of the depositions and trial, to the extent the

depositions may require adjustment to Rule 30 or other Rules of the Court of Federal

Claims (for example, to the length or manner of the proceedings), the parties will

negotiate in good faith.

       4.      The parties agree that testimony from the remote depositions, as well as

from the depositions conducted before a remote trial was contemplated, will be available

at trial only to the extent and in the manner traditional deposition testimony would be

available. The parties stipulate that the nature of this remote trial does not qualify as


                                               2
         Case 1:14-cv-00183-NBF Document 570 Filed 05/12/20 Page 3 of 5




“exceptional circumstances” for purposes of Rule 32(a)(4)(E).

 II.     Pretrial Stipulations

        1.     The parties will negotiate in good faith to reach pretrial stipulations on

any genuinely undisputed facts that may be presented at trial. In stipulating to

undisputed facts, each party reserves the right to object to the relevance of any

stipulated fact.

        2.     The parties will negotiate in good faith to reach pretrial stipulations

on the admissibility of proposed exhibits.

        3.     To the extent necessary, the parties request that the Court be available

to confer regarding the parties’ inability to reach reasonable stipulations.

 III.    Motions in Limine

        1.     Motions in limine will be due eighteen days before trial (July 2 as per this

Court’s April 14, 2020 Order, ECF No. 560). Responses to motions in limine will be due

12 days before trial.

 IV.     Written Submissions for Direct Testimony

        1.     Any direct testimony considered by the Court will be limited to direct

testimony made during the proceedings under oath. For each witness under a party’s

control, 48 hours in advance of the witness’s testimony, the party shall provide the Court

and the opposing party with an electronic notebook which includes (1) the witness’s

narrative statement, where applicable and (2) each demonstrative, exhibit, or other

presentation material to be presented or relied upon by the witness in sequential order.

 V.      Remote Trial

                                               3
        Case 1:14-cv-00183-NBF Document 570 Filed 05/12/20 Page 4 of 5




       1.     The trial shall be conducted remotely via videoconference using the

National Video Teleconferencing (“VTC”) Service with the Cisco Meeting application.

The parties will coordinate in good faith with each other and with the Court regarding

an appropriate daily schedule for trial.

        2.     The parties will negotiate in good faith to determine videoconferencing

logistics and will coordinate with the Court and the Court’s clerk as appropriate to

arrange for technical details. The parties shall determine protocols for how best to

manage remote video connections for multiple counsel, and for how to respond to

technological and other disruptions.

        3.     Each side shall have no more than 30 minutes for an opening statement.

        4.     Following opening statements, the parties shall present their respective

evidence. Each side shall have no more than 35 hours total to present its evidence and

conduct cross-examination of the other party’s witnesses. The Court’s law clerk will

track the time expended.

        5.     During the remote trial, no counsel or associated person for either party

may be physically present with any witness or with the Court. During the course of each

witness’ on-the-record testimony (including both direct examination and cross

examination), no counsel or other associated person may communicate off-the-record

with the witness (e.g., via text message, email, or direct message).

        6.     The format of live testimony will be either a narrative presentation

(e.g., Powerpoint testimony) or a question-and-answer exchange, or a combination



                                             4
         Case 1:14-cv-00183-NBF Document 570 Filed 05/12/20 Page 5 of 5




of both. Direct testimony of expert witnesses shall be conducted only through

narrative presentations, and the Court encourages the parties to present direct

testimony of lay witnesses in narrative format where possible. Any

demonstratives, exhibits, or other presentation materials to be used by a witness

will be specifically identified for and provided to opposing counsel and the Court

in advance in accordance with Section IV above.

        7.     All witnesses will be available for live remote cross-examination at trial.

        8.     Following cross-examination, the party sponsoring testimony may offer re-

direct testimony as necessary, followed by re-cross examination.

        9.     The Court shall have an opportunity to ask questions of any witness at any

time.

        10.    There will be no closing statements at trial.

 VI.     Post-trial Briefs

        1.     At a post-trial date to be determined later, the parties shall each submit a

post-trial brief.

        2.      Any closing statements will be scheduled by the Court after post-trial

briefs are filed.

        IT IS SO ORDERED.



                                                               s/Nancy B. Firestone
                                                               NANCY B. FIRESTONE
                                                               Senior Judge




                                               5
